Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 20 August 1826
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				
					My dearest Friend.
					Quincy 20. August 1826.
				
				I have received your Letters of the 13th. and 14th from Lebanon, and rejoice with exceeding joy at the recovery of your health—From other Letters received here I learn that you intended to remain at Lebanon, only a very few days, and I scarcely know whether this will find you thereMy Letter of the 17th. which I hope you will receive this day will inform you of Mr Boyleston’s affectionate invitation, and of my proposal to meet you at Princetown—If you accept the invitation I may have your answer to this Letter, by this day week, and could go from here to meet you on Monday the 28th. Should you then conclude to come and pass a few days here, it would be practicable, and I leave it entirely to your own inclinations.The inventory of my father’s personal Estate is completed—The survey of the real Estate is to commence to morrow, and will I hope be finished by the end of the week—The returns to the Probate Court must be made on Tuesday the 5th. of next Month—The Sales will if possible be made the last week in September; and the Account rendered to the judge on Tuesday the 3d. of October—These are the only days when the Probate Courts will be held, and when the business before it can be transacted—My present intention is to depart on the 4th. of October for Washington; to hear Mr Wirt there on the 10th. Your’s affectionately as ever
				
					J. Q. Adams.
				
				
			